Per Curiam.

We concur in the findings and recommendation of the board. Respondent’s crime was a serious breach of trust. However, the record indicates remorse, and we believe there may be potential for rehabilitation. Accordingly, respondent is hereby indefinitely suspended from the practice of law in Ohio without credit for time previously spent under suspension. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.